Citation Nr: 1435879	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-47 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for a left total salpingectomy with retention of ovary, status post tubal pregnancy.

2.  Entitlement to service connection for a heart disorder, including as secondary to a left total salpingectomy with retention of ovary, status post tubal pregnancy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

These matters come before the Board of Veterans Appeals (Board) on appeal from December 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
The Veteran appeared before the undersigned Veterans Law Judge at a travel Board hearing in August 2013.  A transcript of that hearing is contained within the claims file. 

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals documents that are either duplicative of documents contained within the paper claims file or irrelevant to the issues on appeal.  

In the March 2013 substantive appeal and at the August 2013 Board hearing, the Veteran stated that she had her right ovary removed during service.  The issue of service connection for the removal of the right ovary has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The purpose of this remand is to afford the RO an opportunity to adjudicate the Veteran's claim of service connection for removal of the right ovary prior to assigning the Veteran a rating for her left salpingectomy and to obtain an adequate opinion on whether the Veteran's heart disorder is related to service or to her service-connected disorder.  

The Veteran contends that she is entitled to a higher rating for her left salpingectomy because her disorder encompasses the removal of her ovary as well. Service treatment records suggest that the Veteran's right ovary was removed during service - thus this issue of service connection, as referred above, must be adjudicated prior to any assignment of an evaluation for the service-connected disability.  These claims are thus inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, remand is required pending the adjudication of the inextricably intertwined claim. 

Additionally, the Veteran underwent a VA examination for her heart disorder in December 2012.  The examiner diagnosed supraventricular arrhythmia and opined that it is less likely than not due to the Veteran's service-connected disorder.  As a rationale, the examiner stated that "there is no correlation between the two conditions.  There is no physiological reason that a salpingectomy would cause SVT." However, the examiner did not provide an opinion on whether the Veteran's heart disorder was due directly to service or whether her gynecological disorder(s) aggravate her heart condition.  Therefore, the Board finds the VA opinion to be inadequate and a clarifying opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Develop and adjudicate the Veteran's claim of service connection for removal of the right ovary, including as secondary to her left salpingectomy.

2. Return the claims file to the VA examiner who conducted the December 2012 VA examination. If that examiner is unavailable, the RO should request an opinion from an appropriate examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether the Veteran's heart disorder is related to her period of service, caused by her service-connected disorder(s), or aggravated by her service-connected disorder(s).  The examiner must consider the records that show an increase in symptoms in concurrence with the Veteran's menstrual cycle. 

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



